DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
Claims 1-2, 4, 10-11, 15-16 and 18 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 6/2/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 103 Rejections
	First, Applicant argues that “Racah, whether considered singly or in combination with the other cited references, fails to disclose or suggest determining “at least one of a direction or a speed of a client device associated with a user based on sensory data received from the client device,” and determining “that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle,” as recited by currently amended independent claim 1…” [Arguments, pages 14-16].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and maintains that Racah discloses the argued claim limitation. Specifically, Examiner directs the Applicant to (Racah, ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation, Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation). Here, Racah discloses several triangulation techniques including time of arrival (TOA) based triangulation and angle of arrival (AOA) based triangulation, wherein such techniques utilize client device sensory data to provide speed and direction data, which is essential in order to determine a time of arrival and angle of arrival. 
Regarding the assertion that Racah does not disclose determining “that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle,” Examiner respectfully disagrees and applies KSR Rationale D as follows: 
Through KSR Rationale D (See MPEP § 2141(III)(D)) the combination of Racah and Stenneth discloses …determine that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle.
First, Racah discloses determining direction and speed of a user device based on triangulation data, as well as proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation (discloses speed and direction data)).
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41, each of one or more probes (e.g., a set of probe data) may correspond to a transit vehicle, identifying the transit vehicle, the location and/or a corresponding time the identified transit vehicle was at the location. A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system. In some embodiments, location data is received as latitude and longitude).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location and triangulation data to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling.
As such, Examiner remains unpersuaded.

	Second, Applicant argues that “Contrary to the Office Action's assertions, receiving GPS traces from a transit vehicle’s computing system with location and timing information, as Stenneth describes, differs significantly from determining “that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle,” as the currently amended independent claims recite. Indeed, the generic GPS signal in Racah does not constitute “identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle,” as the currently amended independent claims recite, even in combination with the transit vehicle in Stenneth.
The cited art does mention utilizing direction for other processes… neither Racah nor Stenneth’s mere reference to GPS-based locations and location tracking suggest determining “at least one of a direction or a speed of a client device associated with a user based on sensory data received from the client device” and identifying that “at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle”—let alone determining the user is traveling in a mass-transit vehicle—as the currently amended independent claims recite” [Arguments, pages 17-18].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that applying KSR Rationale D to Racah and Stenneth renders obvious the amended claim limitation, as detailed in response to the above argument. As such, Examiner remains unpersuaded.


Third, Applicant argues that “Racah, whether considered singly or in combination with the other cited references, fails to disclose or suggest determining “that the user is traveling in the mass-transit vehicle by identifying that the speed, the direction, and a location of the client device is consistent with transit data concerning the mass-transit vehicle,” as recited by currently amended dependent claim 10.
As mentioned above, the cited art does not teach “determining that the user is traveling in the mass-transit vehicle” by identifying the direction of a client device. The cited art further does not teach or suggest identifying that the speed of the client device is consistent with transit data concerning the mass-transit vehicle” [Arguments, page 18].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that applying KSR Rationale D to Racah and Stenneth renders obvious the amended claim limitation, as detailed in response to the above argument. As such, Examiner remains unpersuaded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Racah et al., U.S. Publication No. 2017/0314948 [hereinafter Racah], in view of Stenneth, U.S. Publication No. 2015/0066361 [hereinafter Stenneth] and in further view of Sweeny et al., U.S. Publication No. 2015/0161564 [hereinafter Sweeny].

Regarding claim 1, Racah discloses a system comprising: at least one processor (Racah, ¶ 4, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers); 
and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine at least one of a direction or a speed of a client device associated with a user based on sensory data received from the client device
(Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point; for a particular electronic riding request of a particular ride-sharing requesting passenger: electronically accessing, in real-time, by the at least one specifically programmed computer processor, for at least one database, at least one grid of virtual bus stops for at least one geographic locale), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation, Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation (discloses user speed and direction based on sensory and triangulation data), Angle of arrival (AOA) based triangulation);
Through KSR Rationale D (See MPEP § 2141(III)(D)) the combination of Racah and Stenneth discloses …determine that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle.
First, Racah discloses determining direction and speed of a user device based on triangulation data, as well as proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation (discloses speed and direction data)).
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location and triangulation data to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling;
Racah further discloses … identify a station for the user traveling in… (Racah, ¶ 15, the dynamically determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger is further based, at least in part, on minimizing an additional walking distance, and where the additional walking distance is in the range of 0-200 meters), (Id., ¶ 17, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger (discloses identifying a station for a user)); 
based on determining that the user is traveling in… determine an estimated transit time of the user from a location of the… to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof); 
based on determining the estimated transit time of the user from the location of… to the station, send a transportation-request notification to a computing device associated with a transportation vehicle to pick up the user at a pickup location corresponding to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 4, each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers);
While suggested, Racah does not explicitly disclose …the mass-transit vehicle… mass-transit vehicle; …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location
	However, Stenneth discloses determine that a user is traveling in a mass-transit vehicle (Stenneth, ¶ 41, A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system); the mass-transit vehicle; the mass-transit vehicle… mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips.
The motivation for doing so would have been to improve the ability “to match… transit vehicles (e.g., buses) to trips given the bus's real time locations and a set of spatial and temporal properties of the set of all trips” [Stenneth, ¶ 25; Racah, ¶ 4]. 
While suggested, the combination of Racah and Stenneth does not explicitly disclose …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.
However, Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180), (Id., ¶ 62, If the driver accepts the transport service (discloses receiving a response to the transportation request notification), the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected), (Id., ¶ 94, If the driver accepts the invitation, then the transport has been arranged for the first user (discloses dispatching the transportation vehicle), and information about the transaction for the transport is stored in databases of the system 100 (260). In addition, the first user can receive a notification or status message from the dispatch system that a driver has been selected for the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the dispatch elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests.
The motivation for doing so would have been to improve “a driver selection algorithm in which driver/rider pairings are made with an optimization objective of minimizing time to pick up” [Sweeny, ¶ 11; Stenneth, ¶ 25; Racah, ¶ 4] otherwise inflated by improbable pickup requests and other passenger-related contextual events delaying driver travel.

Regarding Claim 3, the combination of Racah, Stenneth and Sweeny discloses …the system of claim 1…
Racah further discloses …send the transportation-request notification to the computing device associated with the transportation vehicle for pickup of the user at the pickup location corresponding to the station (Racah, ¶ 17, electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point).
The combination of Racah, Stenneth and Sweeny does not explicitly disclose …further comprising instructions that, when executed by the at least one processor, cause the system to: determine a probability that the user will utilize the transportation vehicle; and based on the probability that the user will utilize the transportation vehicle… 
However, Sweeny discloses …further comprising instructions that, when executed by the at least one processor, cause the system to: determine a probability that the user will utilize the transportation vehicle… (Sweeny, ¶ 415, Pre-pickup requests can be generated from client devices 170 which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made (discloses determining a probability that the user will utilize the transportation vehicle)… the pre-pickup request can correspond to activity detected through the client interface 120 of the system 100, including the launching of a service application in one of the client devices, as well as other activities such as communication from the service application of position information which indicate the user is walking to a corner or location that is known as being a location from which the user or other individuals make transport requests); and based on the probability that the user will utilize the transportation vehicle… (Id., ¶ 107, Pre-pickup requests can be generated from client devices 170 which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made (discloses determining a probability that the user will utilize the transportation vehicle)... the pool of drivers are determined for one or multiple transport requests that are communicated from a particular geographical region (e.g., square mile of city) in a given duration of time (e.g., one minute) (discloses transportation request)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the probability of utilization elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the estimated transit time of the user from the location of the mass-transit vehicle to the station based on one or more of: the direction or the speed of the client device based on the sensory data from the client device (Racah, ¶ 4, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation, Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation (discloses time of arrival based on sensory data), Angle of arrival (AOA) based triangulation).
Through KSR Rationale D, Racah discloses …additional sensory data from additional client devices associated with additional users on the mass-transit vehicle.
First, Racah discloses sensory data from client devices associated with users (Racah, 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems (GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS location to additional nearby users would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for  further optimizing route selection [Racah, Fig. 7 and ¶0130], e.g., carpooling.
Racah further discloses …or scheduling information from a mass-transit system (Racah, ¶ 27, the exemplary computer transportation systems of the present invention are configured to determine in which virtual bus-stops should passengers board and/or disembark, and thus, not requiring passengers to board and/or disembark at locations predetermined by a typical bus schedule (e.g., a schedule of M7 bus operated in Manhattan, N.Y.)).
While suggested, Racah does not explicitly disclose the mass-transit vehicle.
However, Stenneth discloses the mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.

Regarding Claim 5, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling in the mass-transit vehicle by determining that a travel history for the user indicates that the user previously utilized one or more mass-transit vehicles at the station.
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling in the mass-transit vehicle by determining that a travel history for the user indicates that the user previously utilized one or more mass-transit vehicles at the station (Sweeny, ¶ 415, Pre-pickup requests can be generated from client devices 170 which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made… the pre-pickup request can correspond to activity detected through the client interface 120 of the system 100, including the launching of a service application in one of the client devices, as well as other activities such as communication from the service application of position information which indicate the user is walking to a corner or location that is known as being a location from which the user or other individuals make transport requests).
 At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the travel history elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to: determine a further estimated transit time for each of multiple transportation vehicles to the pickup location (Racah, ¶ 4, dynamically determining, in real-time, by the at least one specifically programmed computer processor, a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle location data... dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger... based, at least in part, on... ii) minimizing at least one of: ... 2) a second duration of time which each ride-sharing passenger spends waiting for each candidate ride-sharing vehicle to arrive at a respective virtual bus stop); 
compare an aggregate estimated transit time of the user from the location of the mass- transit vehicle to the pickup location with the further estimated transit time for each of the multiple transportation vehicles (Id., ¶ 4, dynamically determining, in real-time, by the at least one specifically programmed computer processor, a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle location data... dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger... based, at least in part, on... ii) minimizing at least one of: ... 2) a second duration of time which each ride-sharing passenger spends waiting for each candidate ride-sharing vehicle to arrive at a respective virtual bus stop);
 select the transportation vehicle from the multiple transportation vehicles based on comparing the aggregate estimated transit time with the further estimated transit time for each of the multiple transportation vehicles (Id., ¶ 4, dynamically determining, in real-time, by the at least one specifically programmed computer processor, a plurality of candidate vehicles which can pick up the particular ride-sharing requesting passenger, where the determining of the plurality of candidate vehicles is based, at least in part on: the subset of candidate virtual pickup bus stops, the subset of candidate virtual dropoff bus stops, the current ride-sharing data and the current vehicle location data... dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger... based, at least in part, on... ii) minimizing at least one of: ... 2) a second duration of time which each ride-sharing passenger spends waiting for each candidate ride-sharing vehicle to arrive at a respective virtual bus stop); 
and send the transportation-request notification to the computing device associated with the transportation vehicle to pick up of the user at the pickup location based further on selecting the transportation vehicle from the multiple transportation vehicles (Id., ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers).

Regarding claim 7, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on one or more of a location of the client device within the mass-transit vehicle or a disruption event.
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on one or more of a location of the client device within the mass-transit vehicle or a disruption event (Sweeny, ¶ 81, the pickup route determination 186 determines the driver-to-pickup route 187 for each of the multiple pickup locations 190 using, for example, criteria such as most use of highways, real time traffic reports, and/or other considerations. The time to pick up determination 188 can determine the driver pickup times 189 for each driver to each of the multiple pickup locations 190. As with other examples, the third-party mapping service 191 can be used to determine roadways and/or traffic conditions (discloses disruption event) which can affect both route selection and time-of-travel for the routes determined as between each driver and each pickup location).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the disruption event elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on the disruption event by determining the pickup location based on one or more of. a publicly scheduled event near the station; a vehicular accident near the station; vehicular traffic near the station; or a weather event near the station.
However, Sweeny discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine the pickup location based on the disruption event by determining the pickup location based on one or more of: a publicly scheduled event near the station (Sweeny, ¶ 81, the pickup route determination 186 determines the driver-to-pickup route 187 for each of the multiple pickup locations 190 using, for example, criteria such as most use of highways, real time traffic reports, and/or other considerations. The time to pick up determination 188 can determine the driver pickup times 189 for each driver to each of the multiple pickup locations 190 (discloses determining pickup locations). As with other examples, the third-party mapping service 191 can be used to determine roadways and/or traffic conditions which can affect both route selection and time-of-travel for the routes determined as between each driver and each pickup location), (Id., ¶ 46, the pickup determination component 114 can estimate or predict the destination location, or a region in which the destination location is estimated to be located in, based on at least one of (i) current travel direction of the in-use driver, (ii) previous pickup and destination locations of the requesting user, (iii) frequent destination locations of the user that is being transported by the driver, or (iv) other factors, such as time of day, event calendars in a geographic region or city, etc. (discloses public events)), a vehicular accident near the station; vehicular traffic near the station; or a weather event near the station (Id., ¶ 81, the pickup route determination 186 determines the driver-to-pickup route 187 for each of the multiple pickup locations 190 using, for example, criteria such as most use of highways, real time traffic reports (discloses traffic), and/or other considerations. The time to pick up determination 188 can determine the driver pickup times 189 for each driver to each of the multiple pickup locations 190. As with other examples, the third-party mapping service 191 can be used to determine roadways and/or traffic conditions which can affect both route selection and time-of-travel for the routes determined as between each driver and each pickup location).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the disruption event elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, Racah does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to: determine that additional users are traveling… based on sensory data from client devices associated with the additional users;
However, Racah does disclose location tracking associated with users (Racah, 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems (GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS location to additional nearby users would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location data for  further optimizing route selection [Racah, Fig. 7 and ¶0130], e.g., carpooling. 
Racah further discloses determine one or more transit characteristics of the user and the additional users (Racah, ¶ 4, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger, based, at least in part, on… i) maximizing a vehicle occupancy to be at least two ride-sharing passengers in the first assigned vehicle at least a portion of a ride of the particular ride-sharing requesting passenger, ii) minimizing at least one of: 1) a first duration of time (discloses transit characteristics of users) which each ride-sharing passenger spends in each candidate ride-sharing vehicle); 
and create one or more user groups based on the one or more transit characteristics of the user and the additional users (Id., ¶ 59, An exemplary embodiment of the present invention may allow for pick-ups which are not along the direction of ride in accordance with the detouring effect and/or increased wait time they impose on existing riders and/or riders that are already assigned to the same vehicle. Consequently, a particular vehicle can pick-up passengers during the same ride at the same or different points: along main road(s) in the direction of the ride, along cross-street(s), and on points which are not the direction of ride (e.g., opposite side of a main road));
 and send the transportation-request notification to the computing device associated with the transportation vehicle to pick up one user group of the one or more user groups at the pickup location (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers), (Id., ¶ 95, the exemplary computer transportation systems of the present invention are configured to assign a plurality of passengers (e.g., 2, 3, 4, 5, 6, 7, 8, etc.) to a vehicle to meet future demand, by: delivering instructions to each passenger of a plurality of passengers to travel a reasonable walking distance to a high demand area).
While suggested, Racah does not explicitly disclose the mass-transit vehicle.
However, Stenneth discloses the mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.

Regarding claim 11, Racah discloses a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a system to: determine at least one of a direction or a speed of a client device associated with a user based on sensory data received from the client device (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point; for a particular electronic riding request of a particular ride-sharing requesting passenger: electronically accessing, in real-time, by the at least one specifically programmed computer processor, for at least one database, at least one grid of virtual bus stops for at least one geographic locale), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation, Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation (discloses user speed and direction based on sensory and triangulation data), Angle of arrival (AOA) based triangulation);
Through KSR Rationale D (See MPEP § 2141(III)(D)) the combination of Racah and Stenneth discloses …determine that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle.
First, Racah discloses determining direction and speed of a user device based on triangulation data, as well as proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation (discloses speed and direction data)).
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location and triangulation data to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling;
Racah further discloses … identify a station for the user traveling in… (Racah, ¶ 15, the dynamically determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger is further based, at least in part, on minimizing an additional walking distance, and where the additional walking distance is in the range of 0-200 meters), (Id., ¶ 17, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger (discloses identifying a station for a user)); 
based on determining that the user is traveling in… determine an estimated transit time of the user from a location of the… to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof); 
based on determining the estimated transit time of the user from the location of… to the station, send a transportation-request notification to a computing device associated with a transportation vehicle to pick up the user at a pickup location corresponding to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 4, each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers);
While suggested, Racah does not explicitly disclose …the mass-transit vehicle… mass-transit vehicle; …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location
	However, Stenneth discloses determine that a user is traveling in a mass-transit vehicle (Stenneth, ¶ 41, A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system); the mass-transit vehicle; the mass-transit vehicle… mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.
However, Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180), (Id., ¶ 62, If the driver accepts the transport service (discloses receiving a response to the transportation request notification), the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected), (Id., ¶ 94, If the driver accepts the invitation, then the transport has been arranged for the first user (discloses dispatching the transportation vehicle), and information about the transaction for the transport is stored in databases of the system 100 (260). In addition, the first user can receive a notification or status message from the dispatch system that a driver has been selected for the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the dispatch elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding Claim 12, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
Racah further discloses …receiving, from the client device, an indication of a transportation request by the user for a transportation vehicle (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers).
While suggested, Racah does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling in the mass-transit vehicle by: providing, to the client device, a selectable option for requesting transport; and based on user interaction with the selectable option…
However, Stenneth discloses …the mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling… by: providing, to the client device, a selectable option for requesting transport; and based on user interaction with the selectable option…
However, Stenneth discloses further comprising instructions that, when executed by the at least one processor, cause the system to identify the station for the user traveling… by: providing, to the client device, a selectable option for requesting transport; and based on user interaction with the selectable option… (Sweeny, ¶ 36, transport requests 171 can be automatically generated in response to corresponding users providing input (e.g., in response to user selection of a user interface feature provided from execution of the application) when, for example, requesting transport from a pickup location. In one example, a transport request 171 from an individual user can specify a user identifier (ID) 121 and a pickup location 123. In some variations, the transport request 171 specifies a vehicle type 125 (or alternatively, a service type), and/or a destination location 127. The pickup location 123 can correspond to, for example, the current location of the client device 170 (e.g., as a default setting), a future location of client device 170 and/or a location specified by manual input from a user of the client device 170).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the selectable option elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.

Regarding Claim 13, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
Racah further discloses further comprising instructions that, when executed by the at least one processor, cause the system to: determine that exiting from an alternative station would result in an improved estimated transit time to a destination (Racah, ¶ 130, as FIG. 7 illustrates, the exemplary dynamic route-virtual bus stop selection algorithm which is configured to select among a plurality of potential alternatives for each virtual bus stop (e g., Pickup#1, Pickup#2, Dropoff#1, Dropoff#2) to be assigned to passenger(s) who already requested the service (discloses alternative drop off stations)), (Id., ¶ 4, dynamically selecting, in real-time, by the at least one specifically programmed computer processor, from at least one grid of virtual bus stops for the at least one geographic locale, a subset of candidate virtual pickup bus stops and a subset of candidate virtual dropoff bus stops based, at least in part, on … ii) a second absolute walking distance, being a distance from at least one candidate virtual dropoff bus stop of the subset of candidate virtual dropoff bus stops to the passenger-requested destination point (discloses improved transit time to a destination)); and provide, to the client device, a suggestion to use the alternative station (Id., ¶ 172, dynamically generating, in real-time, by the at least one specifically programmed computer processor, a route proposal for the first assigned vehicle, where the route proposal for the first assigned vehicle includes a first updated route schedule, formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the particular ride-sharing requesting passenger into an existing route schedule (discloses suggestion to use an alternative station), including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle; causing to electronically display, in real-time, via the at least one computer network, by the at least one specifically programmed computer processor, the assigned virtual pickup bus stop on a screen of a first electronic computing device associated with the particular ride-sharing requesting passenger, and causing to electronically display, in real-time, via the at least one computer network, by the at least one specifically programmed computer processor, the first updated route schedule on a screen of a second electronic computing device associated with the first assigned vehicle).

Regarding Claim 14, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
While suggested, the combination of Racah and Stenneth does not explicitly disclose …further comprising instructions that, when executed by the at least one processor, cause the system to: send the transportation-request notification to the computing device associated with the transportation vehicle by sending, for display on the computing device, the transportation-request notification comprising a selectable option to accept a request to pick up the user at the pickup location; and receive the response to the transportation-request notification by receiving an indication of a selection of the selectable option accepting the request
However, Sweeny discloses …further comprising instructions that, when executed by the at least one processor, cause the system to: send the transportation-request notification to the computing device associated with the transportation vehicle by sending, for display on the computing device, the transportation-request notification comprising a selectable option to accept a request to pick up the user at the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180. The invitation message 183 can include information about the requesting user, the pickup location of the user, and provide selectable features to enable the driver to accept the transport service or reject/decline the transport service); and receive the response to the transportation-request notification by receiving an indication of a selection of the selectable option accepting the request (Id., ¶ 62, If the driver accepts the transport service, the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the selectable option elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.


Regarding claim 16, Racah discloses a method comprising: determining at least one of a direction or a speed of a client device associated with a user based on sensory data received from the client device (Racah, ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point; for a particular electronic riding request of a particular ride-sharing requesting passenger: electronically accessing, in real-time, by the at least one specifically programmed computer processor, for at least one database, at least one grid of virtual bus stops for at least one geographic locale), (Id., ¶ 154, the terms "proximity detection," "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation, Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation (discloses user speed and direction based on sensory and triangulation data), Angle of arrival (AOA) based triangulation);
Through KSR Rationale D (See MPEP § 2141(III)(D)) the combination of Racah and Stenneth discloses …determining that the user is traveling in a mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with transit data concerning the mass-transit vehicle.
First, Racah discloses determining direction and speed of a user device based on triangulation data, as well as proximity to other devices based on sensor data consistency  (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation (discloses speed and direction data)).
Stenneth further discloses GPS location tracking on mass transit vehicles (Stenneth, ¶ 41).
Since gathering GPS data to determine the location of at least one user is a key factor of transportation requests as disclosed by Racah, one of ordinary skill in the art at the time of the invention was filed would have recognized that applying the known technique of GPS proximity location and triangulation data to nearby mass transit vehicles would have yielded predictable results and resulted in an improved system (see KSR Rationale D, MPEP § 2141(III)(D)), wherein the additional data would have yielded additional location accuracy for further optimizing vehicle capacity considerations [Racah, Fig. 7 and ¶0130], e.g., carpooling;
Racah further discloses … identifying a station for the user traveling in… (Racah, ¶ 15, the dynamically determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger is further based, at least in part, on minimizing an additional walking distance, and where the additional walking distance is in the range of 0-200 meters), (Id., ¶ 17, dynamically determining, in real-time, from the plurality of candidate vehicles, by the at least one specifically programmed computer processor, 1) a first assigned vehicle for picking up the particular ride-sharing requesting passenger and 2) a pair of assigned virtual pickup and dropoff bus stop tasks related to the particular ride-sharing requesting passenger (discloses identifying a station for a user)); 
based on determining that the user is traveling in… determining an estimated transit time of the user from a location of the… to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof); 
based on determining the estimated transit time of the user from the location of… to the station, sending a transportation-request notification to a computing device associated with a transportation vehicle to pick up the user at a pickup location corresponding to the station (Racah, ¶ 5, the selecting of each candidate virtual pickup bus stop into the subset of candidate virtual pickup bus stops is based, at least in part, on at least one of: …  vi) at least one passenger personal preference related to at least one of: a walking distance, an expected time of arrival (discloses estimated transit time to a station), a ride duration, a price, and any combination thereof), (Id., ¶ 4, each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger -requested origin point, and a destination location data identifying a passenger -requested destination point), (Id., ¶ 159, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers);
While suggested, Racah does not explicitly disclose …the mass-transit vehicle… mass-transit vehicle; …and based on receiving a response to the transportation-request notification, dispatching the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location
	However, Stenneth discloses determine that a user is traveling in a mass-transit vehicle (Stenneth, ¶ 41, A specific example in the context of an embodiment of the present invention may be receiving one or more GPS traces obtained from GPS devices. The GPS devices may be part of or located on the transit vehicle. In some embodiments, drivers may carry a GPS equipped device configured to report transit vehicle identity, location and/or time to a computing system); the mass-transit vehicle; the mass-transit vehicle… mass-transit vehicle (Id., ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah and Stenneth does not explicitly disclose …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location.
However, Sweeny discloses …and based on receiving a response to the transportation-request notification, dispatch the transportation vehicle by sending instructions to the computing device associated with the transportation vehicle to navigate to the pickup location (Sweeny, ¶ 61, In response to selecting a driver, the dispatch 110 can transmit an invitation message 183 to a corresponding driver device 180 of the selected driver (e.g., using the driver ID 133) via the driver device interface 130. The invitation message 183 can be viewed as part of an interface of a service application running on the driver device 180), (Id., ¶ 62, If the driver accepts the transport service (discloses receiving a response to the transportation request notification), the dispatch 110 can provide information about the driver to the request manager 140 (or the driver's ID 133 so that the request manager 140 can retrieve necessary driver information from the driver database 116). The request manager 140 can notify the requesting user by transmitting a status message 126 via the client device interface 120 to the client device 170 of the requesting user that a driver has been selected), (Id., ¶ 94, If the driver accepts the invitation, then the transport has been arranged for the first user (discloses dispatching the transportation vehicle), and information about the transaction for the transport is stored in databases of the system 100 (260). In addition, the first user can receive a notification or status message from the dispatch system that a driver has been selected for the user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth to include the dispatch elements of Sweeny in the analogous art of optimizing selection of drivers for transport requests for the same reasons as stated for claim 1.


Regarding Claim 17, this claim recites limitations similar to those in claim 3, and is rejected for the same reasons as stated above.

Regarding Claims 19, this claim recites limitations similar to those in claim 5, and is rejected for the same reasons as stated above.

Regarding Claim 20, this claim recites limitations similar to those in claim 9, and is rejected for the same reasons as stated above.



Claims 2, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Racah in view of Stenneth and Sweeny and in further view of You et al., U.S. Patent No. 9,571,627 [hereinafter You].


Regarding claim 2, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
While suggested, Racah does not explicitly disclose …further comprising instructions that, when executed by the at least one processor, cause the system to: determine: the direction of the client device based on the sensory data from a gyroscope of the client device; and determine that the user is traveling in the mass-transit vehicle by identifying that the direction of the client device is consistent with the transit data concerning the mass-transit vehicle.
However, Stenneth discloses …in the mass-transit vehicle… transit data concerning the mass-transit vehicle (Stenneth ¶ 3, a method, apparatus and computer program product are therefore provided according to an example embodiment of the present invention matching transit vehicles (e.g., buses) to trips given the transit vehicle's real time locations and a set of spatial and temporal properties of the set of all trips).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah to include the mass-transit vehicle elements of Stenneth in the analogous art of assigning vehicles to trips for the same reasons as stated for claim 1.
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose …further comprising instructions that, when executed by the at least one processor, cause the system to: determine: the direction of the client device based on the sensory data from a gyroscope of the client device; and determine that the user is traveling… by identifying that the direction of the client device is consistent…
However, You discloses …further comprising instructions that, when executed by the at least one processor, cause the system to: determine: the direction of the client device based on the sensory data from a gyroscope of the client device; and determine that the user is traveling… by identifying that the direction of the client device is consistent… (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth and the dispatch elements of Sweeny to include the gyroscope and travel determination elements of You in the analogous art of transportation detection.
The motivation for doing so would have been to improve the ability to determine “whether a user is riding in a personal car or on public transportation such as a bus or train. Among other advantages, the methods of the present disclosure do not require knowledge of the underlying transportation network (such as knowledge of real time bus locations, and spatial bus stop information) which are time-consuming to obtain in advance” [You, column 2, lines 34-40; Sweeny, ¶ 11; Stenneth, ¶ 25; Racah, ¶ 4] wherein such information would help drivers dispatched for pickup requests.


Regarding claim 10, the combination of Racah, Stenneth and Sweeny discloses the system of claim 1.
Racah further discloses …the speed, the direction, and a location of the client device… (Racah, ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation (discloses speed and direction data)).
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose … further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that… is consistent with transit data concerning the mass-transit vehicle.
However, You discloses …further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that… is consistent with transit data concerning the mass-transit vehicle (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle).


Regarding Claim 15, the combination of Racah, Stenneth and Sweeny discloses the non-transitory computer readable medium of claim 11.
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose … further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with one or more of the following as the transit data concerning the mass-transit vehicle: additional sensory data from additional client devices associated with additional users on the mass-transit vehicle; an estimated arrival time of the mass-transit vehicle; a location of the mass-transit vehicle; a speed of the mass-transit vehicle, a direction of the mass-transit vehicle: or scheduling information from the mass-transit vehicle. 
However, You discloses further comprising instructions that, when executed by the at least one processor, cause the system to determine that the user is traveling in the mass-transit vehicle by identifying that at least one of the direction or the speed of the client device is consistent with one or more of the following as the transit data concerning the mass-transit vehicle: additional sensory data from additional client devices associated with additional users on the mass-transit vehicle; an estimated arrival time of the mass-transit vehicle; a location of the mass-transit vehicle; a speed of the mass-transit vehicle, a direction of the mass-transit vehicle: or scheduling information from the mass-transit vehicle (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle), (Id., column 3, lines 28-35, Turning now to the drawings FIG. 1 illustrates a private or personal car 103 and a public transportation vehicle, i.e. a bus 113, traveling on a road 100… A mobile communication device 101 that is owned and operated by the driver of the car 103 will obtain WLAN information 107 from the various WLAN access points 109 over a WLAN wireless link 105. Similarly, a passenger on the bus 113 may operate a mobile communication device 111 which also scans the various WLAN access points 109 and also receives WLAN information 107. In accordance with the embodiments, the mobile communication device 101 will be able to determine that it is located in a car 103 while the mobile communication device 111 will be able to determine that it is on a bus 113 (discloses additional sensory data from additional client devices associated with additional uses on a mass transit vehicle)).

    PNG
    media_image1.png
    588
    395
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth and the dispatch elements of Sweeny to include the gyroscope and travel determination elements of You in the analogous art of transportation detection for the same reasons as stated for claim 2.

Regarding claim 18, the combination of Racah, Stenneth and Sweeny discloses the method of claim 16.
While suggested, the combination of Racah, Stenneth and Sweeny does not explicitly disclose …further comprising: determining the direction of the client device based on the sensory data from a gyroscope of the client device; determining the speed of the client devicease based on the sensory data from an accelerometer of the client device; and wherein determining that the user is traveling in the mass-transit vehicle comprises identifying that the direction and the speed of the client device is consistent with the transit data concerning the mass-transit vehicle
However, through KSR Rationale C (See MPEP 2141(III)(C)) the combination of Racah and You discloses …further comprising: determining the direction of the client device based on the sensory data from a gyroscope of the client device; determining the speed of the client devicease based on the sensory data from an accelerometer of the client device; and wherein determining that the user is traveling in the mass-transit vehicle comprises identifying that the direction and the speed of the client device is consistent with the transit data concerning the mass-transit vehicle
First, Racah discloses triangulation based sensor data to determine a speed and direction of a client device (Racah, ¶ 151, the member devices 202a, 202b thru 202n shown each at least includes a computer-readable medium, such as a random access memory (RAM) 208 coupled to a processor 210 or FLASH memory. In some embodiments, the processor 210 may execute computer-executable program instructions stored in memory 208), (Id., ¶ 154, the terms "proximity detection," (discloses location consistent with other devices) "locating," "location data," "location information," and "location tracking" as used herein may refer to any form of location tracking technology or locating method that can be used to provide a location of a mobile electronic device, such as, but not limited to, at least one of location information manually input by a user... Global Positions Systems ( GPS); ... Cell Identification based triangulation (discloses user location based on sensory data), Enhanced Cell Identification based triangulation, Uplink-Time difference of arrival (U-TDOA) based triangulation, Time of arrival (TOA) based triangulation, Angle of arrival (AOA) based triangulation (discloses speed and direction data)).
Further, You discloses motion detection of a client device based on sensory data from a gyroscope and an accelerometer (You, column 7, lines 17-27, The various operations of the example mobile communication device 300 shown in FIG. 3 are best understood in conjunction with the flowcharts of FIG. 4. Turning to FIG. 4, in operation block 401, the motion detection determination module 321 monitors the sensor processor 339 for a motion trigger. The motion trigger may occur in response to sensor data received by the gyroscope 341, the accelerometer 343, the other sensors 345, or various combinations of sensor data that may be used to determine that the mobile communication device 300 is in motion and is likely within a vehicle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the accelerometer and gyroscope as disclosed by You to determine speed and direction data as disclosed in the system of Racah. As in You, it is within the capabilities of one of ordinary skill in the art to use sensor data to determine whether or not a user device is in motion and within a vehicle. The predicted result of such a combination would be to accurately and efficiently provide location data for carpooling. Thus, through KSR rationale C, the combination of Racah and You discloses …further comprising: determining the direction of the client device based on the sensory data from a gyroscope of the client device; determining the speed of the client devicease based on the sensory data from an accelerometer of the client device; and wherein determining that the user is traveling in the mass-transit vehicle comprises identifying that the direction and the speed of the client device is consistent with the transit data concerning the mass-transit vehicle.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the transportation request elements of Racah and the mass-transit vehicle elements of Stenneth and the dispatch elements of Sweeny to include the gyroscope and travel determination elements of You in the analogous art of transportation detection for the same reasons as stated for claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin, U.S. Publication No. 2017/0039488 discloses a system and method for a taxi sharing bridge system.
Lin, U.S. Publication No. 2016/0364679 discloses systems and methods for on-demand transportation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624      
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624